DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 10/12/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.
 
Claims 1-29 are pending and under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9, 11-25, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sesha (WO 2011/008298; publication date: 01/20/2011, cited in Applicant’s IDS), in view of Venkatesh (US PGPub No. 2006/0246734; publication date: 11/02/2006; cited in Applicant’s IDS) and further in view of Breder (WIPO Publication No. WO 2010/127120; publication date: 11/04/2010, cited in Applicant’s IDS), and Bayliss et al. (Br J. Clin Pharmacol pages 209-214; publication year: 1975, cited in Applicant’s IDS).

Sesha discloses an extended release formulation for drug delivery (abstract).  
Breder discloses a method of treating depression by administering 20-800 mg viloxazine per day (Breder: claims 5 and 9).  The disclosure of Breder is directed towards diminishing the side effects of viloxazine when it is used as an anti-depressant (Breder: claim 1).
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the instant invention to combine the respective teachings of Sesha and Breder as follows:  The skilled Artisan would have been motivated to take advantage of the versatility of the sustained release delivery system disclosed by Sesha in order to fine tune the release profile of viloxazine because this drug has an in vivo half-life of 2-5 hours (Bayliss: abstract) and therefore requires multiple doses of an immediate release formulation to be consumed daily in order to maintain therapeutic plasma concentrations (Bayliss, figure 3, page 212).  Viloxazine has a number of undesirable side effects (Breder, para 0017) and careful control over plasma levels is important for minimizing this (Sesha: para 0050).  The composition disclosed by Sesha is used to deliver basic drugs (See: Sesha, where pages 30-45 detail formulations of axomadol, CAS Registry No. 187219-99-4, pKa = 14.2 and pages 46-47 disclose a formulation of memantine, CAS Registry No. 19982-08-2, pKa 10.8), therefore one would have had a reasonable expectation of success formulating viloxazine because it is a basic drug (CAS No. 46187-91-8, pKa = 8.47).  Furthermore, Sesha contemplates delivery of viloxazine in this formulation (para 0068).   

With regard to claims 1 and 14, as noted above, Sesha discloses coating with an enteric polymer.  Sesha discloses further that the enteric (i.e. pH-dependent) polymer protects the drug from release in the stomach and is released further down in the gastrointestinal tract (00114).  The examiner considers the limitation “wherein the viloxazine or salt thereof in the DR component of the formulation is released when the formulation is exposed to a pH of 4.5 or above” to be a routine use of enteric polymers (i.e. polymers that do not dissolve in the low pH of the stomach and do dissolve at higher pH of the lower gastrointestinal tract).  
While Sesha does not expressly disclose coating inert beads with an immediate release drug layer, combining immediate release coated beads with extended release coated beads was a known method for optimizing pharmacokinetic profiles at the time prima facie obvious at the time of the instant invention in view of Sesha and Venkatesh.  
With respect to instant claims 2 and 15, regarding the amount of viloxazine that may be present in the instant invention, Sesha disclose example compositions containing from 50 to 250 mg of axomadol (see examples on pages 30-47).  The skilled Artisan looking to create a sustained release preparation of viloxazine would optimize the amount of drug based upon the dosage required for the intended patient population as well as the efficacy of the formulation in drug release.  Sesha teaches that it was known at the time of the instant invention to modulate release profile by adjusting the amount of drug loaded in the formulation.  Given the broad range in drug loading that can be accomplished by following the formulation strategies disclosed by Sesha, the examiner considers arriving at a viloxazine loading falling within the broad ranges recited in instant claims 2 and 15 to be a matter of routine optimization, absent unexpected results.  Please refer to MPEP 2144.05, which addresses the obviousness of optimization of ranges.  
With respect to instant claims 3 and 16, as noted above Sesha discloses formulations may be minitablets, microparticles etc. (para 0052).  
With regard to instant claims 4 and 17, the slow release matrix disclosed by Sesha, whether in the form of a matrix core as required by instant claim 1 or a coat over prima facie case of obviousness exists.”  
With regard to instant claims 5 and 18, ethyl cellulose is a preferred hydrophobic polymer (para 00115).  
With regard to instant claims 6 and 22, enteric (i.e. pH-dependent) polymers disclosed by Sesha include cellulose acetate phthalate (para 00114).  
With regard to instant claims 7 and 8 as well as claims 23 and 24, Sesha’s composition may be designed for once or twice daily administration (abstract). 
With respect to instant claims 8 and 25, Breder discloses administering 20-800 mg viloxazine per day (Breder: claims 5 and 9).  
With regard to instant claims 19-21, Sesha discloses that “flux-enhancing agents” can be included in the membrane and include substances such as hydroxypropyl cellulose (para 0096).  The examiner considers arriving at a ratio of release rate controlling compound to pore former to be a matter of testing several amounts of pore former according to routine methods of evaluating drug release and therefore does not consider the limitations of instant claim 20 to patentably define over the cited prior art.  See MPEP 2144.05.  
Claims 1, 11, 12, 14, 27, and 28 require the following limitations that are not expressly described by Sesha or Breder: wherein at least 80% of the viloxazine or salt thereof in the formulation is released from the formulation over a period of time of at max) of viloxazine that is higher than the minimal therapeutically effective concentration and is in the range of 50% to 125% relative to the maximum plasma concentration produced by administration of viloxazine as an IR formulation TID or BID; and that the formulation provides for relative steady state area under the viloxazine plasma concentration time profiles for a 24 hour dosing interval (AUCtau) in the range of 80% to 125% as compared to viloxazine administered as an immediate release formulation TID or BID.  The combined teachings of Sesha and Breder render obvious a formulation comprising viloxazine or a pharmaceutically acceptable salt thereof, wherein said formulation comprises at least one of an extended release component and a delayed release component, and wherein said delayed release component comprises an enteric compound, wherein the release rate of active agent can be finely tuned, but do not explicitly disclose the limitations as recited in instant claims 1, 11, 12, 14, 27, and 28. The examiner considers the release of viloxazine to be optimizable based upon the teachings of Sesha and Venkatesh.  See MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
.  

Claims 10 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sesha (WO 2011/008298; publication date: 01/20/2011, cited in Applicant’s IDS), in view of Venkatesh (US PGPub No. 2006/0246134; publication date: 11/02/2006; cited in Applicant’s IDS), Breder (WIPO Publication No. WO 2010/127120; publication date: 11/04/2010, cited in Applicant’s IDS), and Bayliss et al. (Br J. Clin Pharmacol pages 209-214; publication year: 1975, cited in Applicant’s IDS) as applied to claims 1-9, 11-25, and 27-29 above, and further in view of Pasternak et al. (US PGPub No. 2010/0256106; publication date: 11/07/2010, cited in Applicant’s IDS).  

The relevant disclosures of Sesha, Venkatesh, Breder, and Bayliss et al. are set forth above.  None of these references specifically discloses a formulation with the properties listed above comprising viloxazine HCl, however forming an addition salt between a poorly soluble drug and a pharmaceutically acceptable acid such as hydrochloride is well known in the prior art:  For example, the publication by Pasternak et al. reports forming a pharmaceutically acceptable salts of viloxazine (para 0224, lines 1-3), to include the hydrochloride salt (para 0160, line 1 and para 0160, line 32). The Artisan of skill would have been motivated to use the hydrochloride salt of viloxazine as part of routine optimization of solubility properties during formulation of sustained release preparations (Pasternak: para 0160, lines 35-38).  The skilled Artisan would have had a reasonable expectation of success because using hydrochloride salts was routine practice in pharmacology at the time of the instant invention.  


Response to Arguments
Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive. 

On page 6, Applicant argues that Sesha does not disclose the specific arrangement of the elements resulting in the structural elements of the claimed two-component (i.e. IR and DR) formulation of viloxazine.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Venkatesh teaches that a desirable drug release profile may be obtained using a combination of immediate and delayed release formulations.  

On page 7 Applicant argues that the prior art teaches many different variations of equally positioned alternatives and that the prior art does not lead to the claimed structure of a two component system.  Applicant argues further that there is no reason to select the particular elements for use with viloxazine and no reasonable expectation of success that they could provide the presently claimed two-component (i.e. IR and DR) formulation with viloxazine released as recited in the amendment to claims 1 and 14.  
This argument is not persuasive because each equally well-positioned alternative noted by Applicant represents a well-known technique for controlled drug delivery.  supra, viloxazine was known to have a short half-life therefore one would readily expect that plasma concentrations would drop shortly after the release of drug from the immediate release portion of the formulation; and, one would also expect that plasma concentrations could be maintained at therapeutic levels by a delayed release component which releases more drug at an appropriate time subsequent to the immediate release, in a manner analogous to taking more than one immediate release formulation, as needed to maintain therapeutic drug concentrations.  The examiner considers the instant invention, as claimed, to be merely combining prior art elements according to known methods to yield predictable results.  See MPEP 2143(A).  

On page 7, Applicant argues that it is wholly improper for the Office to assume that the claimed formulations would necessarily have had the claimed release profile merely because the prior art had taught the separate elements of Applicant’s two component system.
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

Claims 1-13 of U.S. Patent No. 9,358,204;
Claims 1-14 of U.S. Patent No. 9,662,338; and
Claims 1-20 of U.S. Patent No. 10,265,319; 

in view of Sesha (WO 2011/008298; publication date: 01/20/2011, cited in Applicant’s IDS). 

Inter alia the claims of the ‘204, ‘338, and ‘319 patents embrace formulations of viloxazine or viloxazine HCl for once or twice daily administration in the form of a plurality of particles containing an immediate release component comprising viloxazine and an excipient and an extended release component comprising viloxazine and a release rate controlling compound.
The amount of viloxazine in the formulations of the ‘204, ‘338, and ‘319 patents as well as the identity of the release rate component are the same.  The examiner considers it a matter of routine for one of ordinary skill to optimize release profile (i.e. Cmax and AUC of the formulation).  See MPEP 2144.05.  The compositions may be in the form of tablets, capsules, beads, granules, powders, caplets, troches, sachets, cachets, pouches, and sprinkles.
The claims of the ‘204, ‘338, and 319 patents are silent with respect to coating the extended release beads with an enteric compound.
Sesha discloses compositions that may be designed to deliver viloxazine (0068) and that these composition may be further coated with an enteric polymer (para 0052).  
It would have been prima facie obvious to coat the plurality of particles of the ‘204, ‘338, and ‘319 patents with an enteric coating in order to deliver viloxazine to the lower G.I. tract.  One of ordinary skill in the art would have been motivated to do so in order to improve absorption through the G.I. mucosa.  

With regard to the structural requirements placed on the delayed release component of the instant invention recited in claims 1 and 14, the claims of the ‘204 and ‘338 patents embrace a delayed release component comprising an inert core, a first layer comprising viloxazine surrounding the core and a second layer comprising a release rate controlling compound surrounding the first layer.  The claims of the ‘319 patent embrace a delayed release component comprising viloxazine and an extended release matrix having at least one release rate controlling compound.  While the structure of the delayed release component of the ‘204 and ‘338 or the ‘319 patents differ from either the limitations of claim 14 or claim 1, respectively, Sesha indicates that these are known alternative designs for accomplishing sustained release of pharmaceutical actives (para 0085).  For this reason the examiner does not find the claims of the ‘204, ‘338, and ‘319 patents to be patentably distinct from the instant claims.  
With regard to instant claims 19-21, Sesha discloses that “flux-enhancing agents” can be included in the membrane and include substances such as hydroxypropyl cellulose (para 0096).  The examiner considers arriving at a ratio of release rate controlling compound to pore former to be a matter of testing several amounts of pore former according to routine methods of evaluating drug release and therefore does not consider the limitations of instant claim 20 to patentably define over the cited prior art.  See MPEP 2144.05.  

Response to Arguments
Applicant’s request on pages 7-8 of the remarks filed 09/25/2020 to continue holding the rejections until the claims at issue are deemed otherwise allowable are noted.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617